Title: To Benjamin Franklin from Michael Collinson, [March? 1772]
From: Collinson, Michael
To: Franklin, Benjamin


Manchr. Buildgs Monday [March?, 1772]
Mr. Collinson’s very respectful Comp[limen]ts to Dr. Franklin and begs the favor of him to lay by Mr. Colden’s Essay which Mr. C. will do himself the pleasure of calling for some Morning there are also two little Volumes The Adventures of a Round headed Indian which if Dr. Franklin can without any trouble lay his hand upon Mr. C will take with him at the same time if not, it is of no Importance in the least.
